Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10, 12-21, 23-32 and 34-43 are allowed 	

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
Examiner has given weight to each claimed preamble in the independent claims 
  	For claim 1, prior art Kubota at Fig.3: 302; 304; [0034] shows and discloses of transmitting a downlink message to a UE that indicates uplink grant for the UE. [0033] discloses of communicating using frequency resources. Fig.3 shows non-scheduled data and scheduled data are shared in uplink transmission. Kubota AT Fig.3: 308; 310; 312; [0036]; shows and discloses a network node receiving control information from the UE that includes non-scheduled data. The size of the non-scheduled data is “a” and the size of the scheduled data is b-a. Fig.4: 412; [0044] shows and discloses of transmitting uplink control information to the network node. Since the uplink control message includes unscheduled data, therefore the message corresponds to unscheduled uplink control message 	
 	Prior art Ericsson at Page 4 discloses In particular, one could define a set of predefined HARQ-ACK codebook sizes. The HARQ-ACK codebook size can only be selected from this predefined set, e.g. {22, 32, 40, 48, 56, …, 128}.At the UE, the HARQ-ACK codebook size is selected as the minimum value from the predefined set which is larger than the feedback bits determined by the scheduled CCs detected at the UE
 	Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole
	Claims 12, 23 and 34 are allowable based on the similar reasoning 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478